                          Case 5:19-cr-00104-gwc Document 5 Filed 08/29/19 Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT m1 AUG 29 itt1 3: 10
                                                                  for the
                                                          District of Vermont

                  United States of America
                             v.                                     )
                                                                    )        Case No.
                                                                    )
                         CHAZ CLARK                                 )
                                                                    )
                                                                    )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer
                                                                                                                            r::,
         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecffiary delay
(name ofperson to be arrested)       Chaz Clark
                                 -----------------------------------
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment              0 Superseding Indictment          0 Information       0 Superseding Information              0 Complaint
0 Probation Violation Petition              0 Supervised Release Violation Petition       0 Violation Notice           0 Order of the Court

This offense is briefly described as follows:

  Conspiracy to distribute heroin and cocaine base in violation of 21 USC §§846, 841 (a)(1)




Date:         07/11/2019
                                                                                           Issuing officer's signature


City and state:       Burlington, VT                                         \[. (~~:;~~/~ (\~~
                                                                 Return

           This warrant was received on (~ate)     _7~/~'~'~'~'~°l+---- ,and the person was arrested on     (date)
at (city and state)        Ve. J/7211 1 MA _
Date:      1, ( 1 C, (t Z                                               -;gf;i/?          ~ootw,


                                                                        ._S, {JUt;pCt:t   OL 7 ) 4 0 ~           us /11t..4,C.S,1'4 I
                                                                                            '1-'rinted hameand title
